DETAILED ACTION

Election/Restrictions
Applicant’s election of claims 10-15, 17-18, 28 and 36-41 in the reply filed on 08/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 19 and 21-22 are withdrawn from consideration.

Claims 1-9, 16, 20, 23-27 and 29-35 are canceled.

New claims 36-41 are added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11, 15, 17, 36, 39 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miquelard-Garnier et al., Synthesis and Rheological Behavior of New Hydrophobically Modified Hydrogels with Tunable Properties, Macromolecules 2006, vol. 39, No. 23, Pages 8128-8139 (hereinafter “Miquelard-Garnier”). Miquelard-Garnier teaches hydrophobically modified hydrogels with polyanionic backbone polymers which also contain activated alkene groups disclosed in the presence of micelles in the gel state and dithiol cross-linkers, which are characterized by a core and polyelectrolyte shell. See Miquelard-Garnier, Abstract; pages 8128-8129.

Claims 12-14, 18, 28, 37-38 and 40 are allowable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh